Citation Nr: 0940441	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected jaw fracture residuals with 
temporomandibular joint dysfunction (TMJ).

2.  Entitlement to an initial compensable rating for trauma 
to teeth (number 4, 23, 26, and 27).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from February to July 1980 
(Air National Guard -- active duty for training), March to 
July 1980 (Army active duty), June 1981 to December 1983 (Air 
Force active duty), and August 1992 to May 2003 (Air Force 
active duty).  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office RO in Phoenix, Arizona.  This rating decision, in 
pertinent part, granted service connection for jaw fracture 
residuals with temporomandibular joint dysfunction (TMJ) and 
assigned a 10 percent disability evaluation, effective on May 
28, 2003.  The decision also granted service connection for 
trauma to teeth number 4, 23, 26, and 27 (claimed as major 
tooth destruction), and assigned a noncompensable evaluation, 
also effective from May 28, 2003.  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in June 2009.  At that time, 
she submitted additional evidence, as well as a waiver of 
agency of original jurisdiction review.  A copy of the 
hearing transcript (transcript) is of record and has been 
reviewed.

As the Veteran perfected an appeal to the initial ratings 
assigned following the above-cited grants of service 
connection the Board has characterized these issues in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.


FINDINGS OF FACT

1.  For the entire initial rating period from May 28, 2003, 
the competent medical evidence of record indicates that the 
Veteran's service-connected jaw fracture residuals with TMJ 
is manifested by subjective complaints of pain, and objective 
clinical findings consistent with capsular and mastication 
muscle tenderness and a measured inter-incisal range of 41 
millimeters (mm).  

2.  For the entire initial rating period from May 28, 2003, 
the competent medical evidence of record indicates that the 
Veteran's service-connected missing teeth (numbers 4, 23, 26, 
and 27), due to trauma, have not been shown to be manifested 
by loss of masticatory surface that cannot be replaced by a 
suitable prosthesis.


CONCLUSIONS OF LAW

1.  For the entire initial rating period from May 28, 2003, 
the criteria for a disability rating in excess of 10 percent 
for service-connected jaw fracture residuals with TMJ are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2009).

2.  For the entire initial rating period from May 28, 2003, 
the criteria for a compensable disability rating for service-
connected trauma to teeth (numbers 4, 23, 26, and 27) have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.20, 4.150, Diagnostic Code 
9913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  


VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  She also provided testimony before the 
undersigned in June 2009 in support of her claims.  In sum, 
there is no evidence of any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is no 
suggestion that any VA defect in assisting the Veteran 
reasonably affects the fairness of this adjudication.

Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready 
for adjudication.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Board has reviewed all the evidence in the Veteran's 
multiple claims files, that includes her written contentions, 
service treatment records, private and VA medical records and 
examination reports, and her testimony during a Board 
hearing.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 mm or the inter-incisal range is limited 
to 31 to 40 mm, a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm, a 30 percent 
rating is for contemplation when the inter-incisal range is 
limited to 11 to 20 mm, and a 40 percent rating is assigned 
when the range is limited to 0 to 10 mm.

Diagnostic Code 9913, for loss of teeth due to loss of 
substance or body of maxilla or mandible without loss of 
continuity, provides a compensable disability rating based on 
whether the lost masticatory surface can or cannot be 
restored by a suitable prosthesis.  If the lost masticatory 
surface cannot be restored, Diagnostic Code 9913 provides a 
maximum 40 percent disability rating for the loss of all 
teeth, a 30 percent rating for the loss of all upper teeth or 
all lower teeth, a 20 percent rating for the loss of all 
upper and lower posterior or upper and lower anterior teeth, 
a 10 percent rating for the loss of all upper anterior or 
lower anterior teeth, and a 10 percent rating for the loss of 
all upper and lower teeth on one side.  A noncompensable 
rating is assigned where the loss of masticatory surface can 
be restored by suitable prosthesis.  These ratings apply to 
bone loss through trauma or disease, such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, because such loss is not considered 
disabling.  38 C.F.R. § 4.150 (2009).  Hence, the level of 
disability rating to be assigned under Diagnostic Code 9913 
is dependent on the extent of loss and whether the loss can 
be restored by prosthesis.

Factual Background

Relevant evidence consists essentially of VA medical records 
and examination reports, as well as the Veteran's testimony 
presented to the undersigned in June 2009.  Review of the 
Veteran's service treatment records note her involvement in a 
February 1982 automobile accident, at which time she 
apparently lost consciousness.  See Report of Medical 
History, dated in February 1983.  Also, a Report of Medical 
Examination, dated in August 1985, shows that the Veteran had 
several missing teeth, including numbers 4, 23, 26, and 27.  

Pertinent post-service medical records include VA records, 
dated from 2006 to 2007.  These mostly concern visits for 
denture repairs.  It is not clear from the majority of these 
records if any of these dentures concerned areas where the 
Veteran's four missing teeth (4, 23, 26, and 27) had 
previously been.

While as noted above, a service treatment record reported 
that the Veteran had a missing tooth number four, a March 
2006 VA dental service progress note did not show this 
particular tooth to be missing.  However, another VA dental 
service progress note, dated later in that same month, shows 
that tooth number four was extracted at that time.

An April 2007 letter from a Payless Shoe store manager shows 
that the Veteran had missed about 60 days from work, since 
June 2006, due to illness and the need for persistent dental 
work.

The report of a January 2007 VA dental examination report 
shows that TMJ assessment revealed no clicking or popping and 
normal range of motion.  The Veteran did complain that a 
denture made following extractions was not tight enough.  The 
examiner commented that the denture was good but the Veteran 
nevertheless wanted a new one.  Complete upper maxillary 
dentures were noted.  


The Veteran was afforded a VA dental and oral examination in 
February 2009.  She complained of continuous oral pain, and 
of daily popping and locking of the jaws.  She also 
complained of myofacial pain but of no bruxism.  The Veteran 
also mentioned that her left TMJ was more painful than the 
other side.  Examination showed a "MIO" (maximal 
interincisal opening) of 41 mm with left side crepitus.  No 
popping was noted.  Bilateral capisular tenderness was 
observed, greater on the left side.  Mastication muscle 
tenderness was displayed, greater on the left side.  The 
Veteran was reported to wear a full denture, which reportedly 
had been remade due to multiple fractures.  Teeth number 23, 
26, and 27 were reported to be replaced with implant retained 
prostheses which were functional and satisfactory.  The 
examiner supplied a diagnosis of left TMJ crepitus likely a 
residual of the Veteran's mandibular fracture.  Bruxism was 
noted to cause her denture breakage and myofacial pain 
dysfunction.  The Veteran's range of motion was reported to 
be normal.  The examiner also commented that the Veteran 
could be fully employed.  He added that the Veteran's 
complaints of pain did not equate to the level of pain 
exhibited on examination.  

The Veteran also provided testimony at a hearing before the 
undersigned in June 2009.  Her representative essentially 
argued that one of the Veteran's primary problems had to do 
with an upper denture which kept breaking.  See pages two and 
three of transcript.  It was also argued that the Veteran 
suffered from myofacial pain syndrome as a result of her 
service-connected dental disorders.  See page three of 
transcript.  The Veteran added that she was provided a mouth 
guard to wear while she slept but that it did not help 
alleviate her pain.  See pages six and seven of transcript.  
She added that her dentures prevented her from properly 
eating and speaking.  See page eight of transcript.  The 
Veteran also testified that her disorders caused her to lose 
her job, because she talked "funny."  See page nine of 
transcript.  

The Veteran also submitted a document, with waiver of initial 
RO consideration, at the June 2009 hearing.  On this she 
listed 13 symptoms she claimed to be associated with her 
service-connected TMJ disability.  These included lower jaw 
joints aches and pains, clicking and popping of the joints, 
migraines, light sensitivity, headaches, dizziness, neck 
pain, tooth and gum pain, and pressure behind and above the 
eyes.


Analysis

Regarding the instant claim for entitlement to an initial 
disability rating in excess of 10 percent for the jaw 
fracture residuals with TMJ, the Board finds that at no time 
during the appeal period has the degree of disability 
demonstrated by the Veteran's service-connected disorder been 
of a sufficient severity to support the assignment of a 
rating in excess of 10 percent under Diagnostic Code 9905.  
Diagnostic Code 9905 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the Veteran's service-connected disability and associated 
complaints (limitation of TMJ motion).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.

As discussed above, in order for a 20 percent disability 
rating to be awarded, inter-incisal range must be between 21 
and 30 mm.  Here, as noted, the February 2009 VA dental and 
oral examination report noted the Veteran's inter-incisal 
opening was 41 mm.  No other inter-incisal opening 
measurements are on file.  Such findings clearly do not 
approach the level of severity, as here ascertainable, shown 
by limitation of motion, for the assignment of a rating in 
excess of 10 percent.  See 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2009).

Since the Veteran has not met the inter-incisal range to 
qualify her for a 20 percent rating, it follows that she has 
also not met the criteria with respect to 30 or 40 percent 
ratings under Diagnostic Code 9905, i.e., inter-incisal range 
of 0 to 10 or 11 to 20 mm.

Accordingly, the criteria for an increased initial disability 
rating in excess of 10 percent under Diagnostic Code 9905 
have not been met.

As concerning the claim for entitlement to an initial 
compensable rating for trauma to teeth (number 4, 23, 26, and 
27), the Board finds that the degree of disability 
demonstrated by the Veteran's service-connected missing teeth 
does not support the assignment of an initial compensable 
rating under Diagnostic Code 9913.  The Board finds that the 
criteria of Diagnostic Code 9913 are specific and that an 
evaluation in excess of 0 percent is warranted only when 
there is a certain degree of tooth loss that cannot be 
replaced by a suitable prosthesis.  Here, the Board concedes 
that the Veteran has missing teeth and has required extensive 
dental repair and the issuance of dentures.  The Board also 
concedes that she has been seen by VA a number of times due 
to complaints concerning the fit of these supplied dentures.  
While it is not clear from the record whether the complained 
of dentures are utilized to essentially replace the four 
missing teeth at issue - though, the Board again points out 
that tooth number 4 was extracted in 2006, many years after a 
service treatment record reported this tooth to be missing - 
in the course of the February 2009 dental and oral 
examination the examiner specifically commented that teeth 
number 23, 26, and 27 had been replaced with implant retained 
prostheses which were both functional and satisfactory.  As 
such, these teeth are shown to be replaceable with a suitable 
prosthesis.  As they are replaceable, and have in fact been 
successfully replaced, they do not meet the schedular 
criteria for a compensable rating.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim.

The Board has also considered whether other Diagnostic Codes 
are applicable.  Diagnostic Codes 9901-9904 are not 
applicable given that there is no impairment in masticatory 
function as a result of loss, nonunion, or malunion of the 
mandible.  Diagnostic Code 9905 is presently utilized for the 
10 percent rating presently assigned to the Veteran's 
service-connected JMJ dysfunction.  Similarly, the Veteran 
has not been shown to have any loss of the ramus, condyloid 
process, or hard palate, rendering Diagnostic Codes 9906 to 
9912 inapplicable.  Further, the Board finds that Diagnostic 
Codes 9914 to 9916 are not applicable here, given that no 
loss, nonunion, or malunion of the maxilla has been shown.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected missing teeth, due to trauma 
(numbers 4, 23, 26, and 27) do not warrant an initial 
compensable rating.  38 C.F.R. §§ 4.3, 4.7, 4.150, Diagnostic 
Code 9913.  


The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected dental and/or TMJ disabilities 
alone, or frequent periods of hospitalization.  With respect 
to hospitalization, there has been none.  And while the 
Veteran has alleged that her disorders now on appeal have 
essentially caused her to lose her job, this allegation is 
not supported by the evidence of record.  In fact, a VA 
examiner opined in 2009 that the Veteran was capable of full 
employment.  Also, in acknowledging that the Veteran has been 
required to miss several days due to dental-related 
treatment, this alone does not present an exceptional or 
unusual disability picture.  For these reasons, the Board 
finds that referral of either of the Veteran's instantly 
claimed disorders for extraschedular consideration pursuant 
to 38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected residuals of jaw fracture with TMJ 
is denied.  

Entitlement to an initial compensable rating for trauma to 
teeth (number 4, 23, 26, and 27) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


